Citation Nr: 0122988	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  96-49 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, evaluated as 40 percent disabling prior to June 
10, 1999, and 60 percent disabling thereafter.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
otitis media with perforation and scars of the eardrums, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
October 1976.  He has been represented throughout his appeal 
by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Cleveland, Ohio Regional Office (RO).  By a rating action in 
August 1996, the RO denied the veteran's claims of 
entitlement to increased ratings for bilateral hearing loss, 
bilateral tinnitus, and bilateral otitis media with 
perforation and scars of eardrums.  The notice of 
disagreement (NOD) with that determination was received in 
September 1996.  A statement of the case was issued in 
September 1996.  Following the receipt of a VA hospital 
summary, a rating action in October 1996 granted a temporary 
total disability rating for a period of hospitalization from 
August 21, 1996, to September 30, 1996, with the assignment 
of a 10 percent rating for otitis media effective October 1, 
1996.  A VA compensation examination was conducted in October 
1996.  The substantive appeal was received in November 1996.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
in January 1997, the veteran withdrew his claim for increased 
ratings for tinnitus and otitis media.  In another VA Form 
21-4138, dated in February 1997, the veteran requested that 
his claim for an increased rating for tinnitus be reinstated.  
A supplemental statement of the case (SSOC), pertaining to 
all three issues, was issued to the veteran in March 1997.  
The veteran appeared at a hearing before a hearing officer at 
the RO in April 1997, at which time he offered testimony 
regarding all three issues.  A transcript of the hearing is 
of record; it serves as a timely NOD with the August 1996 
rating action that denied increased ratings for tinnitus and 
otitis media.  Subsequently, a rating action in April 1997 
increased the evaluation for tinnitus from 0 percent to 10 
percent, effective July 12, 1996; the RO confirmed the denial 
of an increased rating for bilateral hearing loss and the 
evaluation assigned for otitis media.  An SSOC, addressing 
all three issues, dated in April 1997, serves as the SOC for 
the claims for increased ratings for tinnitus and otitis 
media; an August 1997 Statement of Accredited Representative 
in Appealed Case (VA Form 646) was accepted as a substantive 
appeal with those claims.  

Initially, the veteran had requested an additional hearing in 
connection with this appeal, before a Member of the Board in 
Washington, DC.  However, the veteran failed to appear for a 
hearing scheduled on June 8, 1998.  

In December 1998, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received in September 1999, and a VA compensation examination 
was conducted in November 1999.  By a rating action in 
February 2001, the RO increased the evaluation for bilateral 
hearing loss from 40 percent to 60 percent, effective June 
10, 1999.  An SSOC regarding all issues reflected on the 
cover page was issued in April 2001.  The appeal was received 
back at the Board in August 2001.  

The United States Court of Appeals for Veterans Claims has 
held that, where a veteran has filed a notice of disagreement 
as to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, as the veteran has not withdrawn his claims for 
increased ratings for bilateral hearing loss and tinnitus 
under 38 C.F.R. § 20.204, those issues remain in appellate 
status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained by the 
RO.  

2.  Prior to June 10, 1999, the veteran's hearing loss was 
manifested by puretone threshold averages of 105 decibels for 
the right ear and 84 decibels for the left ear, with speech 
recognition ability of 0 percent for the right ear and 80 
percent for the left ear, resulting in Level "XI" hearing for 
the right ear and Level "V" hearing for the left ear.  

3.  Until June 1999, only the earlier criteria for rating 
hearing loss are applicable.  

4.  With respect to the period of time from June 1999, the 
amended criteria for rating hearing loss disabilities are 
more favorable to the appellant.  

5.  The results of the most recent VA audiological evaluation 
in November 1999 indicate the veteran has pure tone threshold 
levels that average 99 decibels for the right ear and 88 
decibels for the left ear, with speech discrimination of 52 
percent for the right ear and 80 percent for the left ear.  
Under the new criteria, this results in level "X" hearing for 
the right ear and Level "VII" hearing for the left ear.  

6.  Prior to June 10, 1999, and after that time, the 
veteran's tinnitus has been productive of complaints of 
constant high-pitched ringing; 10 percent is the highest 
schedular rating assignable for this disability.  

7.  The otitis media is rated at the maximum evaluation 
during the suppurative process, and there is no evidence of 
labyrinthitis, facial nerve paralysis or bone loss of the 
skull.  

8.  Exceptional factors such, as a marked interference with 
employment or frequent periods of hospitalization, due 
hearing loss, tinnitus, or otitis media have not been 
demonstrated, and the application of the regular schedular 
standards is not impractical.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for bilateral defective hearing, for the period prior to June 
10, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.85, 4.87, Diagnostic 
Code 6104 (1998).  

2.  The criteria for an evaluation in excess of 60 percent 
for bilateral defective hearing, for the period on and 
subsequent to June 10, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

3.  The criteria for an increased rating for tinnitus, 
currently evaluated as 10 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.87a, Diagnostic Code 6260 (1996); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.87, Diagnostic Code 
6260 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

4.  The criteria for a schedular evaluation in excess of 10 
percent for chronic suppurative otitis media have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.87, Diagnostic Code 6200 (1999); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

5.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
hearing loss, tinnitus or otitis media.  38 C.F.R. 
§ 3.321(b)(1) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The basic facts in this case are not in dispute and may be 
briefly described.  The record reflects that the veteran 
entered active duty in July 1974; an enlistment examination 
reported scarring in the right tympanic membrane and 
decreased hearing.  Of record is a medical board evaluation 
conducted in August 1975, indicating that the veteran was 
admitted to an ENT clinic in July 1975 because of bilateral 
hearing loss.  The veteran reported a history of ear 
infections as a child, mainly in the left ear; he noted that 
at age 14, he underwent a left combined approach 
tympanoplasty.  It was noted that the veteran had slightly 
decreased hearing at enlistment, somewhat worse in the left 
ear, but overall within range of acceptable norms in meeting 
requirements for enlistment.  The veteran reported a greater 
decrease in hearing since being assigned to the engine room 
at his present station.  Following a physical evaluation, it 
was determined that the veteran had a right serous otitis 
media and a left chronic otitis media.  He was admitted to 
the hospital and treated with antihistamine decongestant 
preparations, but without resolution of his right serous 
otitis media, a tympanostomy tube was placed in the right 
tympanic membrane.  Three consecutive daily audiograms were 
consistent and reflected a bilateral hearing loss which was 
symmetrical.  The pertinent diagnoses were right serous 
otitis media and left chronic otitis media.  It was 
determined that the veteran was unfit for full duty.  

The record is devoid of any medical records from 1975 through 
1992, at which time the veteran filed a claim for service 
connection for a bilateral hearing loss (VA For 21-526) in 
March 1992.  In conjunction with his claim, the veteran was 
afforded a VA compensation examination in July 1992, at which 
time he complained of hearing loss in both ears and constant 
ringing in both ears and dizziness when he moves in certain 
ways and drainage from the scar behind the right ear of a two 
week duration.  Examination of the external aspect of the 
right ear revealed a post auricular scar which was red with 
no drainage.  The auditory canal in the outer third in the 
lateral aspect showed dried purulent material and the 
tympanic membrane showed an old perforation.  The left ear 
had dried secretion in the auditory canal; there was no frank 
pus and the tympanic membrane showed an old perforation.  
There was middle otitis media bilateral present in the past 
with a resolute perforation of the tympanic membrane.  The 
pertinent diagnoses were old perforation of the left tympanic 
membrane secondary otitis media; old perforation of the right 
tympanic membrane secondary to right otitis media; no 
evidence of aural polyp of the right ear; otitis external 
right ear; status post left tympanomastoidectomy; and status 
post right tympanomastoidectomy.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

110
95
105
95
LEFT

70
80
85
80

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 76 in the left ear.  The 
veteran also reported a very infrequent bilateral, mild 
loudness, high-pitched ringing tinnitus.  The veteran noted 
that the ringing occurred approximately 4 to 5 times per week 
and lasted 2 to 3 minutes, and caused mild annoyance.  The 
pertinent diagnosis was left ear sensory neural hearing loss, 
and right ear mixed hearing loss.  

Of record is a medical statement from a VA audiologist, dated 
in July 1996, indicating that the veteran had been seen at 
the Cleveland VA Medical Center for several years.  The 
audiologist reported that the veteran suffered from a severe 
to profound hearing loss in both ears; he had no usable 
hearing at all in his right ear.  It was also reported that 
the veteran's VA issued hearing aid was useful but limited in 
effectiveness in adverse listening environments.  The 
audiologist explained that the veteran was often handicapped 
by his disorder.  

Received in July 1996 were private treatment reports dated 
from December 1970 to November 1993, which show that the 
veteran received ongoing treatment for several disabilities, 
including chronic otitis media of both ears.  In May 1971, at 
age 14, the veteran was diagnosed with chronic mastoiditis, 
otitis media, left ear; he underwent a left mastoidectomy and 
tympanoplasty.  The veteran was subsequently seen on several 
occasions in the late 1970's for complaints of pain in the 
left and right ears; the diagnosis on each occasion was 
otitis media.  In November 1983, the veteran was seen for 
complaints of right earache; the diagnosis was chronic otitis 
externa right ear, and chronic otitis media, left ear.  He 
was again seen in February 1984 with complaints of right 
earache; the diagnosis was acute otitis media.  The veteran 
was readmitted to a hospital in April 1984 with a severe 
infection of the right ear resulting in mastoiditis with 
spontaneous drainage from the right postauricular area.  The 
diagnosis was cholesteatoma right mastoid; the veteran 
underwent a right radical mastoidectomy.  

Also received in July 1996 were VA treatment reports dated 
from March 1992 through March 1996, which show that the 
veteran received clinical evaluation and treatment for 
several disabilities, including bilateral hearing loss and 
chronic ear infections.  The veteran was seen at an ENT 
clinic in March 1994, with complaints of decreased hearing 
and growth in the right ear with occasional drainage.  The 
assessment was cholesteatoma of the right ear and Eustachian 
tube dysfunction of the left ear.  During a clinical visit in 
October 1994, it was noted that the veteran had aural polyps 
in the middle ear; he underwent excision of the aural polyps.  
The diagnosis was chronic otitis media.  Audiometrics 
examination in April 1995 showed bilateral severe to profound 
mixed hearing loss.  

The veteran was afforded a VA examination in July 1996, at 
which time it was noted that both auricles were normal; 
external canals were clear.  Tympanic membranes were intact, 
with no discharge.  Mastoid was nontender, and there was no 
active middle ear disease, and no upper respiratory tract 
infection.  It was noted that the veteran had a history of 
vertigo.  His conversational hearing was normal only with a 
hearing aid.  It was reported that he had been followed in 
the audio clinic since 1992, and past test results showed a 
mixed conductive sensorineural hearing loss bilateral; he had 
been fitted with a hearing aid for his left ear.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

105
100
105
105
LEFT

75
75
95
90

Speech audiometry revealed speech recognition ability of 00 
percent in the right ear and of 80 in the left ear.  The 
pertinent diagnoses were history of bilateral otitis media; 
history of bilateral hearing loss, hearing aid in the left 
ear since 1984; bilateral tinnitus; bilateral vertigo; 
history of past surgery, both ear; and mixed conductive 
sensorineural hearing loss, bilateral.  

Received in September 1996 was a VA hospital report 
indicating that the veteran was seen on August 22, 1996 
complaining of drainage from in his right ear despite ear 
drops; an examination revealed swelling in the right ear with 
granulation and purulence in bowl.  The veteran was admitted 
for surgery with a diagnosis of right chronic otitis media 
with otorrhea; he underwent a right ear revision 
mastoidectomy resulting in a radical mastoidectomy.  

The veteran was afforded a VA examination in October 1996, at 
which time it was noted that he was given hearing aids for 
both ears in 1984; however, he was only able to wear hearing 
aid in the left ear.  It was also noted that the veteran was 
unable to wear a hearing in the right ear because of constant 
drainage.  It was reported that the veteran worked as a 
janitor and had lost several days because of the ear 
problems; on the average, he was seen twice a month for the 
ear problems and in August he was seen two or three times a 
week.  Examination of the left ear revealed a post auricular 
scar that was well healed; the external ear was normal.  The 
auditory canal was clean and dry with no drainage.  The 
tympanic membrane showed old perforation with scarring.  The 
right ear revealed a well-healed post auricular scar.  There 
was tenderness over the mastoid.  The auditory canal was 
abnormally wide.  The tympanic membrane was partially covered 
with pus, and perforation was noted in the superior aspect.  
The pertinent diagnoses were status post tympanomastoidectomy 
bilateral with most recent tympanomastoidectomy of the right 
ear in August 1996; chronic otitis media right ear, with 
perforation and purulent drainage; status post old 
perforation with scarring of the left tympanic membrane, 
secondary to chronic otitis media; and tinnitus aurium 
bilateral constant.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

105
100
105
105
LEFT

75
75
95
90

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 80 in the left ear.  The 
examiner noted that the veteran was currently being seen by 
the Ear, Nose, and Throat department for his middle ear 
disorders; it was not felt that any medical treatment would 
improve his hearing any better.  The pertinent diagnoses were 
bilateral mixed conductive/sensorineural hearing loss; and 
constant bilateral high-pitched ringing and humming tinnitus.  

Of record is a statement from the veteran's employer dated in 
April 1997, indicating that the veteran had been reassigned 
to a different part of the company; however, the veteran 
refused his new assignment because he felt that the noise 
level was too high.  

At his personal hearing in April 1997, the veteran testified 
that he was still experiencing drainage from his ears; he 
also reported experiencing itching.  The veteran indicated 
that he was now totally deaf in the right ear, but he was 
wearing a hearing aid in the left ear.  The veteran noted 
that he was employed as a housekeeper at a packaging company.  
The veteran testified that he had a lot of problems with his 
job because of his hearing condition.  He stated that he had 
lost approximately 1 to 4 days per month in order to have his 
ears checked.  The veteran reported that the machinery and 
constant noise at the company "drove him crazy;" he stated 
that he had a difficult time hearing orders and the like.  
The veteran also reported that the tinnitus was constant; he 
indicated that it sometimes manifested itself as a steady 
ring, other times it was a beeping.  The veteran noted that 
sometimes the ringing was so loud that he was completely 
unable to hear out of the left ear.  

Received in January 1999 were VA outpatient treatment reports 
dated from October 1994 to June 1998, which show that the 
veteran continued to receive treatment for chronic otitis 
media.  In March 1998, the veteran was seen for complaints of 
left ear pain of a 2-day duration; there was no copious 
discharge, but mild crusting was noted.  The veteran also had 
a low-grade fever.  Examination revealed pus in the left 
external canal with erythema of external canal; there was 
also pus covering the left ear tympanic membrane.  The 
pertinent diagnosis was left ear external otitis and otitis 
media.  The veteran was treated with medication.  
Subsequently received in September 1999 were progress notes 
dated from July to August 1999, which show that the veteran 
received ongoing treatment for his defective hearing.  In 
July 1999, an audiometric examination showed stable right 
profound mixed loss and left severe sensorineural loss.  ENG 
abnormal; all ocular motor test was normal, but ice water 
calorics show hyper responsive right vestibular system 
causing asymmetric responses.  A new hearing aid was issued 
in August 1999.  

The veteran was afforded an examination for evaluation of ear 
diseases in November 1999; at that time, it was noted that he 
currently had a left ear infection that was being treated 
with antibiotic and ear drops.  The veteran complained of 
ringing in his ears and otitis media, with occasional 
dizziness.  It was noted that the veteran was currently 
working as a construction concrete mason and had ringing in 
his ear and occasional dizziness.  There was an infection in 
the right ear.  The pertinent diagnoses were infected ear, 
decrease in hearing, tinnitus, and status post radical 
mastoidectomy.  

The veteran was afforded an audiology evaluation in November 
1999, at which time he reported a difficulty understanding 
and listening to sounds at work and in a lot of different 
situations.  He felt that his inability to hear soft sounds 
at work might be a safety hazard; he also felt that his 
dizziness had kept him from performing certain jobs that 
required a degree of balance that he no longer had.  The 
veteran also reported that the ringing in his ears had 
progressively gotten worse and he considered it an annoyance.  

The veteran indicated that the tinnitus was constant, 
bilateral, high-pitched ringing and humming; he described it 
as moderately loud.  The veteran did not consider the 
tinnitus too distracting, but noted that it was enough to 
keep him awake.  An otoscopic inspection revealed a wet ear 
canal and abnormal appearance of the right eardrum; the left 
ear was normal.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

105
100
105
85
LEFT

75
75
85
85

The average loss in the right ear was 76.25 decibels.  The 
average loss in the left ear was 80 decibels.  Speech 
audiometry revealed speech recognition ability of 52 percent 
in the right ear and of 80 in the left ear.  The pertinent 
diagnoses were right ear profound mixed 
conductive/sensorineural hearing loss; left ear sensorineural 
hearing loss of a severe degree; and constant, bilateral high 
pitched ringing, severe loudness, tinnitus, which is 
considered a moderate annoyance.  The audiologist opined that 
the veteran would have difficulty in many vocational 
situations because of the severity of his hearing loss.  The 
audiologist also noted that, even with the hearing aid 
functioning properly, it is likely that the veteran had 
difficulty hearing sounds, especially in noisy environments; 
he added that if the veteran had to work in an environment 
with a noise situation, he could not be expected to utilize 
the hearing aid successfully.  

Received in January 2000 were VA outpatient treatment notes 
dated from July 1999 to January 2000, consisting of findings 
previously reported.  The veteran underwent hearing therapy 
in August 1999.  In January 2000, the veteran was issued 
another hearing aid for the left ear; he was educated on the 
care and use of the hearing aid.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the 
September 1996 statement of the case, numerous subsequent 
supplemental statements of the case, April 1997 RO hearing, 
and December 1998 Board remand, provided to both the veteran 
and his representative, specifically satisfy the requirement 
at § 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claims.  

The Board finds that the duty to assist provided under the 
amended § 5103A have been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims has been collected for review.  The 
clinical evidence of record contains sufficient information 
to rate the veteran's bilateral hearing loss, tinnitus, and 
otitis media disabilities according to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claims of increased 
ratings for bilateral hearing loss, tinnitus, and otitis 
media, and that there are no outstanding pertinent records 
which the RO has not obtained or attempted to obtain.  

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed 
disabilities.  In any event, there is no indication in the 
record that VA examiners did not review the veteran's claims 
file.  In fact, several examination reports specifically note 
that the claims file had been reviewed.  Accordingly, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.  
The Board also notes that the veteran's representative had 
the opportunity to present argument regarding the VCAA in a 
presentation to the Board in September 2001.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.

III.  Legal analysis.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (2000).  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

In rating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established, 
disagreement with an assigned rating is a new claim for 
increase, based on facts different from a prior final claim.  
Suttmann v. Brown, 5 Vet. App. 127, 136 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992) (in a claim for 
increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2 (2000); Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.  

A.  Increased rating for bilateral hearing loss.

As will be discussed below the regulations for rating hearing 
loss changed during the course of this appeal.  The RO has 
considered the veteran's claim under both versions of the 
regulations, and has provided the veteran with notice of the 
changed regulations.

Under VA regulations in effect prior to June 10, 1999, the 
severity of a veteran's hearing loss was determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 
through 6110. Evaluations of bilateral defective hearing 
ranged from noncompensable to 100 percent based upon organic 
impairment of hearing acuity, as measured by results of 
controlled speech discrimination tests, and average hearing 
threshold level, as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz 
(cycles per second).  The VA's revised Schedule for Rating 
Disabilities provided a framework by which such audiometric 
test results may be translated into a numeric designation 
ranging from Level I (for essentially normal hearing acuity) 
to Level XI (for profound deafness), in order to rate the 
degree of disability resulting from the service-connected 
defective hearing.  Under 38 C.F.R. § 4.85(c) Table VIa was 
used only when the Chief of the Audiology Clinic certified 
that language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  

The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Rating Schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86.  

With respect to the period on and subsequent to June 10, 
1999, in addition to the aforestated regulations for rating 
defective hearing acuity in effect prior to June 10, 1999, 
the amended regulations effective June 10, 1999 are for 
application.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).  

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average. Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. §§ 4.85, 4.86 (effective 
June 10, 1999).  

Based on the results of audiological examinations prior to 
June 1999, an evaluation in excess of 40 percent is not 
warranted.  More specifically, under the "old" criteria, the 
only method for assessing the level of hearing loss 
disability involved mechanical application of the appropriate 
table matching discrimination scores and pure tone threshold 
averages (Table VI), and in this regard, discrimination 
results prior to June 1999 were 0 on the right and 80 percent 
on the left, and pure tone threshold averages were 105 on the 
right and 84 on the left.  Consequently, using these scores 
result in a level XI hearing on the right and level V on the 
left, which corresponds to no better than a 40 percent rating 
under Table VII.  

As for the period after June 10, 1999, however, the Board may 
additionally consider audiological results under Table VI or 
VIa, and apply the Table which results in the higher numeral.  
In this regard, as was noted above, applying November 1999 VA 
audiological examination results solely under Table VI would 
result in no better than level IX hearing on the right and 
level V hearing on the left, which correspond to no better 
than a 40 percent rating under Table VII.  However, under the 
"new" criteria, the November 1999 audiological results also 
qualify the veteran for an evaluation under 38 C.F.R. 
§ 4.86(a), because his pure tone thresholds in each ear as of 
November 1999 were 55 or more at each of the specified 
frequencies (1000, 2000, 3000 and 4000 Hertz).  Under 38 
C.F.R. § 4.86(a), level IX hearing acuity in the right ear 
under Table VIa is elevated to level X hearing acuity; and, 
level V hearing acuity in the left ear is elevated to level 
VII.  This produces entitlement to a 60 percent evaluation 
under Table VII for the period on and after June 10, 1999. 
Therefore, the veteran's service- connected hearing loss is 
properly assigned a 60 percent disability rating from June 
10, 1999.  38 C.F.R. § 4.85, Tables VI, VIa, and VII (2000).  

Although the new criteria at 38 C.F.R. § 4.86(a) are more 
favorable to the veteran in this case, the effective date 
rule established by 38 U.S.C.A. § 5110(g) (West 1991) 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.  
In other words, the effective date for the assignment of an 
increased rating for the veteran's bilateral hearing loss 
pursuant to the newly enacted § 4.86(a) may be no earlier 
than June 10, 1999, the effective date of the liberalizing 
regulation.  Accordingly, the veteran is not entitled to a 
rating in excess of 40 percent prior to June 10, 1999, or in 
excess of 60 percent on and after June 10, 1999, under the 
"new" criteria.  See DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-99 (1999).

The Board also cannot conclude that the disability picture as 
to the veteran's bilateral hearing loss for any relevant 
period is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).  

The record does not reflect any recent or frequent hospital 
care, and any interference in the veteran's employment is not 
beyond the average impairment of earning capacity that is 
contemplated by the regular schedular criteria.  The veteran 
has reported missing as much as four days per month for 
treatment of his ear conditions.  The 40 and 60 percent 
evaluations are meant to compensate for this loss of time 
from work.  Moreover, the veteran has been able to maintain 
his current employment over a prolonged period without any 
reported loss of income.  Similarly, the examiner conducting 
the November 1999 VA examination opined that the veteran's 
hearing loss would cause difficulty in many vocational 
situations.  However, the record shows that the veteran is 
maintaining employment, albeit with some difficulty, which is 
compensated for on a schedular basis.  Consequently, a higher 
rating for any relevant period on an extraschedular basis is 
not warranted.  

B.  Increased rating for tinnitus.

Initially, the Board observes that tinnitus is evaluated 
under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, a 10 percent 
evaluation is the maximum allowed.  Given the foregoing, the 
RO has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1).  In 
the exceptional case where schedular evaluations are found to 
be inadequate an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be awarded.  

A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards is the governing norm in an 
exceptional case.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.321(b)(1).  

However, the veteran is not shown to have required frequent 
hospitalization for tinnitus.  In addition, while the veteran 
indicates that the noise from the machinery at his place of 
employment cause moderate annoyance, he has maintained steady 
employment, missing only 1 to 4 days a months primarily for 
treatement of ear infections.  Medical professionals have not 
reported any unusual occupational impairment from tinnitus, 
and there is essentially no other evidence that the veteran's 
tinnitus results in marked interference with employment 
beyond that contemplated by the 10 percent evaluation 
assigned under DC 6260.  In summary, the record is devoid of 
objective evidence which indicates that the veteran's 
tinnitus presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Thus, the record does not 
present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (193) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

C.  Increased rating for bilateral otitis media.

With regard to the veteran's bilateral otitis media, under 
the rating criteria in effect prior to June 10, 1999, 38 
C.F.R. § 4.87a, Diagnostic Code 6200 provided a maximum 
schedular rating of 10 percent for chronic suppurative otitis 
media during the continuance of the suppurative process.  
Under the revised criteria effective June 10, 1999, 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 provides a maximum schedular 
rating of 10 percent for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration or with aural polyps.  In the instant case, the 
maximum schedular rating of 10 percent for otitis media is in 
effect.  As the rating schedule does not provide a rating in 
excess of 10 percent for otitis media, the Board finds that 
entitlement to a schedular evaluation in excess of 10 percent 
for otitis media is not established.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.87, Diagnostic Code 6200 (1998 & 2000).  

The current 10 percent rating for otitis media is the maximum 
evaluation for otitis media based on suppuration, or with 
aural polyps.  38 C.F.R. § 4.87, Part 4, Code 6200 (2000).  
The schedular criteria also indicate that in rating otitis 
media, hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, should be evaluated separately.  

The Board notes that service connection is already in effect 
for hearing loss and tinnitus, and that separate ratings have 
been awarded for those disabilities.  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2000).  Hence, in rating the veteran's otitis 
media, it would not be proper to consider symptomatology 
resultant from the service connected hearing loss or 
tinnitus.  

Instead, the Board must determine if the otitis media results 
in other enumerated symptomatology, such as labyrinthitis, 
facial nerve paralysis, or bone loss of skull. A review of 
the findings on examination do not show facial paralysis or 
bone loss of the skull.  On examination in November 1999, an 
otoscopic inspection revealed a wet ear canal and abnormal 
appearance of the right eardrum; the left ear was normal.  
Thus, while the evidence does demonstrate the presence of 
otitis, in the absence of symptomatology such as 
labyrinthitis, facial nerve paralysis, or bone loss of skull, 
there is no basis for an increased rating for this disorder.  
To this extent, therefore, the veteran's claim must be 
denied.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2000) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's right ear hearing loss and bilateral otitis 
media is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted.  

Otitis media has not required any recent periods of 
hospitalization.  The examiner conducting the November 1999 
examination noted that vertigo, could cause interference with 
employment, but the record shows, as noted above that the 
veteran is successfully maintaining employment.  Although he 
has reported lost time from work, he has not attributed such 
loss of time to the otitis, but to hearing loss.  The Board 
is, therefore, not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss prior to June 10, 1999, and a rating in excess 
of 60 percent from June 10, 1999 is denied.  

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.  

Entitlement to a rating in excess of 10 percent for otitis 
media with perforation and scars of the eardrums is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

